IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2769 Disciplinary Docket No. 3
                                           :
                    Petitioner             :   No. 180 DB 2020
                                           :
             v.                            :   Attorney Registration No. 49493
                                           :
ANDREA WHILBY CLARKE                       :   (Philadelphia)

                    Respondent




                                       ORDER


PER CURIAM


      AND NOW, this 16th day of December, 2020, upon consideration of the Verified

Statement of Resignation, Andrea Whilby Clarke is disbarred on consent from the Bar of

this Commonwealth. See Pa.R.D.E. 215.          Respondent shall comply with all of the

provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).